             Case 3:19-cv-03674-WHA Document 170 Filed 12/23/20 Page 1 of 6




 1   JEFFREY BOSSERT CLARK
     Assistant Attorney General
 2   DAVID L. ANDERSON
     United States Attorney
 3   MARCIA BERMAN
     Assistant Branch Director
 4   R. CHARLIE MERRITT
     KEVIN P. HANCOCK
 5   Trial Attorneys
     U.S. Department of Justice
 6   Civil Division, Federal Programs Branch
     1100 L Street, N.W.
 7   Washington, DC 20530
 8   Telephone: (202) 616-8098
     E-mail: robert.c.merritt@usdoj.gov
 9
     Attorneys for Defendants
10
11
                             UNITED STATES DISTRICT COURT
12                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

13
      THERESA SWEET, et al.,
14                                                         No. 3:19-cv-03674-WHA
                       Plaintiffs,
15
16           v.
                                                           STIPULATION AND [PROPOSED]
17    ELISABETH DEVOS, in her official capacity            ORDER TO MODIFY DEADLINES SET
      as Secretary of Education, and the UNITED            FORTH IN OCTOBER 19, 2020 ORDER
18    STATES DEPARTMENT OF EDUCATION
19
                       Defendants.
20
21
22
23
24
25
26
27
28


                                Stipulated Request to Modify Scheduling Deadlines
                                               3:19-cv-03674-WHA
                                                       1
              Case 3:19-cv-03674-WHA Document 170 Filed 12/23/20 Page 2 of 6




 1          Pursuant to Federal Rule of Civil Procedure 6(b)(1) and Civil Local Rule 6-2, the parties
 2   hereby stipulate and agree to (1) extend the discovery cut-off date and the date for Plaintiffs to file
 3   their summary judgment motion; and (2) the following schedule to govern further proceedings:
 4
                 -   Defendants shall complete their production of documents, subject to the objections
 5                   set forth in their discovery responses, by January 14, 2021. Defendants will
                     continue to exercise best efforts to make a substantial production of documents by
 6                   December 24, 2020, the original discovery cut-off date.
 7
                 -   The parties shall determine whether they can reach an agreement regarding
 8                   Defendants’ responses to Plaintiffs’ first set of interrogatories and Plaintiffs’
                     proposed narrowed set of requests for production of documents by January 14,
 9                   2021.
10
                 -   Defendants shall produce a privilege log regarding their document production by
11                   January 19, 2021.
12               -   Plaintiffs shall file, as necessary, an omnibus motion to compel raising any and all
13                   potential arguments regarding Defendants’ discovery responses and production of
                     documents by February 4, 2021.
14
                 -   Defendants shall respond to Plaintiffs’ omnibus motion to compel by February 25,
15                   2021.
16               -   Plaintiffs shall file their motion for summary judgment by March 11, 2021. 1
17   As set forth below and in the attached declaration, good cause exists to grant this request.
18          1.       On October 19, 2020, the Court entered an order authorizing discovery in this case
19   and allowing Plaintiffs to “take both written discovery and up to five fact depositions of relevant
20   decisionmakers.” Order Denying Class Settlement, to Resume Discovery, and to Show Cause at
21   16, Oct. 19, 2020, ECF No. 146 (“Oct. 29 Order”). The Court provided for the discovery period
22   to close on December 24, 2020, and for Plaintiffs to file their motion for summary judgment by
23   January 7, 2021, at noon. Id. at 17.
24          2.       Since that time, the parties have worked diligently to complete discovery according
25   to the Court’s schedule. Plaintiffs have taken four depositions and submitted 49 requests for
26   production of documents and 20 interrogatories. Defendants served responses and objections to
27
     1
28     The parties respectfully submit this date for the Court’s consideration and defer to the Court’s
     discretion as to how much time will be needed to resolve any motion to compel.

                                 Stipulated Request to Modify Scheduling Deadlines
                                                3:19-cv-03674-WHA
                                                        2
              Case 3:19-cv-03674-WHA Document 170 Filed 12/23/20 Page 3 of 6




 1   Plaintiffs’ written discovery requests on December 7 and December 10, 2020, and have expended
 2   significant time and effort to identify custodians, collect documents potentially responsive to
 3   Plaintiffs’ numerous requests, and review those documents for responsiveness and privilege.
 4   Defendants anticipate substantially completing that process by the original December 24 cut-off
 5   date, but believe that additional time will ensure their ability to make a complete production of
 6   documents, subject to the objection set forth in Defendants’ discovery responses. The parties agree
 7   that a modest three-week extension, until January 14, 2021 is appropriate for Defendants to
 8   complete their production in light of the current press of business and the upcoming holiday season,
 9   during which multiple undersigned counsel as well as many relevant personnel at the Department
10   of Education will be taking scheduled leave (including accrued leave that some relevant personnel
11   would otherwise forfeit). The parties further agree that Defendants will promptly produce a
12   privilege log by January 19, 2021, within five days of completing their document production.
13          3.      On December 10, 2020, Plaintiffs proposed narrowed requests for production of
14   documents in response to Defendants’ objections, and the parties also have certain disputes about
15   Defendants’ interrogatory responses. The parties have met and conferred regarding these issues,
16   but, for the reasons outlined above, Defendants require additional time to respond to Plaintiffs’
17   proposed narrowed requests for documents and Plaintiffs’ inquiries regarding certain objections to
18   interrogatories. As such, the parties agree to set an outside date by which to determine whether
19   they can reach an agreement on the outstanding disputes regarding interrogatories and the
20   Plaintiffs’ proposed narrowed document requests. A full understanding of Defendants’ objections
21   and responses to the narrowed requests is necessary for the Plaintiffs to determine the necessity
22   and/or scope of any motion to compel. The parties agree that January 14, 2021, the same day that
23   Defendants propose to complete their document production under this proposal, is an appropriate
24   date by which to resolve these current disputes, or else decide that litigation is necessary.
25          4.      Plaintiffs believe there is a likelihood that additional briefing will be necessary once
26   Defendants complete their production of documents and produce a privilege log, including a
27   potential need to move to compel certain information and to litigate the propriety of certain
28   privilege assertions. The parties agree that these issues are more appropriately addressed once the


                                 Stipulated Request to Modify Scheduling Deadlines
                                                3:19-cv-03674-WHA
                                                        3
               Case 3:19-cv-03674-WHA Document 170 Filed 12/23/20 Page 4 of 6




 1   discovery process—and in particular, Defendants’ document production—is otherwise completed.
 2   With one exception, addressed in paragraph 6 below, the parties agree to reserve all discovery
 3   disputes for an omnibus motion to compel, with any motion Plaintiffs plan to file due on February
 4   4, 2021, and Defendants’ response to any such motion due on February 25, 2021. The additional
 5   time will allow the parties a more meaningful opportunity to meet and confer and attempt to resolve
 6   without litigation certain issues that Plaintiffs have already raised, as well as any additional issues
 7   that may become apparent once the document production is complete.
 8            5.    To ensure the timely resolution of this case, the parties propose March 11, 2021 as
 9   the date by which Plaintiffs shall file their motion for summary judgment, but defer to the Court’s
10   discretion on how much time will be necessary to resolve any motion to compel. The parties also
11   agree to meet and confer at that time regarding whether Defendants plan to file a cross-motion for
12   summary judgment and, if so, an appropriate schedule for cross motions.
13            6.    This proposal is without prejudice to Plaintiffs’ ability to “seek further depositions,
14   or expansion or extension of discovery via letter brief,” as specified by the Court, or to Defendants’
15   ability to “respond” in opposition to such a request. Oct. 19 Order at 16. Any such letter brief by
16   Plaintiffs shall not be required to be included in the omnibus discovery motion contemplated
17   above.
18            7.    There have been seven previous time modifications in this case, as set forth in the
19   attached declaration.
20            8.    For these reasons, the parties respectfully request that the Court grant the parties’
21   stipulated request to modify the deadlines set forth in its October 19 Order and enter the parties’
22   proposed schedule for further proceedings.
23
24   Dated: December 18, 2020                            Respectfully submitted,
25                                                       JEFFREY BOSSERT CLARK
                                                         Acting Assistant Attorney General
26
                                                         MARCIA BERMAN
27                                                       Assistant Branch Director
28                                                       /s/ R. Charlie Merritt


                                 Stipulated Request to Modify Scheduling Deadlines
                                                3:19-cv-03674-WHA
                                                        4
     Case 3:19-cv-03674-WHA Document 170 Filed 12/23/20 Page 5 of 6



                                           R. CHARLIE MERRITT (VA Bar # 89400)
 1                                         KEVIN P. HANCOCK
                                           Trial Attorneys
 2                                         U.S. Department of Justice
                                           Civil Division, Federal Programs Branch
 3                                         1100 L Street, N.W.
                                           Washington, DC 20530
 4                                         Telephone: (202) 616-8098
                                           E-mail: robert.c.merritt@usdoj.gov
 5
                                           Attorneys for Defendants
 6
                                           /s/ Margaret E. O’Grady
 7                                         Eileen M. Connor (SBN 248856)
                                           Toby R. Merrill (Pro Hac Vice)
 8                                         Margaret E. O’Grady (Pro Hac Vice)
                                           Legal Services Center of Harvard Law School
 9                                         122 Boylston Street
                                           Jamaica Plain, MA 02130
10                                         Tel.: (617) 390-3003
                                           Fax: (617) 522-0715
11                                         Email: mogrady@law.harvard.edu
12                                         /s/ Claire Torchiana
                                           Joseph Jaramillo (SBN 178566)
13                                         Claire Torchiana (SBN 330232)
                                           Housing & Economic Rights Advocates
14                                         3950 Broadway, Suite 200
                                           Oakland, CA 94611
15                                         Tel: (510) 271-8443
                                           Fax: (510) 868-4521
16                                         Email: ctorchiana@heraca.org
17                                         Attorneys for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28


                   Stipulated Request to Modify Scheduling Deadlines
                                  3:19-cv-03674-WHA
                                          5
Case 3:19-cv-03674-WHA Document 170 Filed 12/23/20 Page 6 of 6
